012314542                                     671869ÿ
                              Case MDL No. 2997       8ÿÿÿ21-4
                                                 Document      ÿ6Filed
                                                                          ÿÿ03/19/21
                                                                                     ÿÿÿÿ
                                                                                                       1 of 30
                                                                                                     Page
                            23456 74895:;ÿ =:>?>:>4;ÿ @4?8 A9BÿC3:
                                                                         DEFEÿHIJKLIMKÿNOPLK
                                                             HIJKLIMKÿOQÿRSTÿUSLJSVÿWXYZ[\ÿÿ]RST^L_`ÿ
                                                      NYZYXÿHaNb[cÿdaeÿNfF[ÿghÿihijkMlkmnopjkNNNkqd
 rstuutvwxyszÿ|}ÿ~tutuÿruxyzÿxr ÿ                                                                    ÿÿÿ
 ÿÿÿÿ}ÿÿ                                                                        ÿ¡ÿrÿ
 uÿÿÿ}ÿÿÿ                                                                       ÿÿzÿ¢ÿxÿÿ
 ÿÿ|v                                                                              ÿ|
 £¤^I¥KIQQ
 qDFXYRÿ£Y[ee[kXaDYFÿ                                                                         ¸ÿ¹qfccº[»ÿeaFFÿq[RH[XFaºRÿ
 ¦§¨¦©¦¨ª«¬¬­ÿ«§¨ÿ̄§ÿ°±²«¬³ÿ̄³ÿ«¬¬ÿ́²¯µ±ÿµ¦¶¦¬«·¬­ÿµ¦ª́«±́¨                                                 ¼stÿzwtuÿ½¼ÿ¾ÿutt ÿwwÿ
                                                                                                            ÿtszt ¿xÀtuÿru½Àÿ
                                                                                                            uxztw Áÿÿ¢Âÿ
                                                                                                            Ã¢vvÃÃÿ
                                                                                                            t¡ÿ¡¡Ä¡Å}¡ÿ
                                                                                                            ÆÇÇÈÉÊËÌÿÇÈÿÍËÿÊÈÇÎÏËÐÿ
 Ñ}ÿ
 HSQS¥Ò^¥K
 Ó[eÔ[eÿ£eaHDNcFÿNaq£fRÕ
  H^KSÿdI¤SÒ g HOM_SKÿcSÖK
   ÿxrwsÿÿ~tutuÿruxyzÿxr ÿ×ÿÿÿ¡ÿÿØÿÙÿ¸ÿ¡¹ÿ vÚÛÿÜÿyuÿt Áÿ
               ¹ÿyzwsÿrstuutvwxysz}ÿ×¡ÿÝÿÿ|ÿ|ÿzÛ×t twzx¿ Áÿ¿tÀÛÿ×tÿÛ
   ÿÿÿ}ÿÿÿÿ}ÿÿÿÿ}ÿ×¸Ûÿ×tÿÛ
  Ú ÿzyx zÿszzytÿÿÿ~tutuÿruxyzÿxr }ÿÿÿÿÿÿz¡¡Áÿ̧ÿÿÿÿÿrÿ
               ¡ÿÿ|}ÿ×¹ÁÿÛÿ×tÿÚÛ

                                                                              £fN[eÿFSLlIMSÿNS¥KSL
                                                                                 cL^¥J^MKIO¥ÿeSMSIÞK
                                                                                   ÃÿÙ
                                                              £fN[e ¡ÙÃ N¤IS¥K
                                                              XOßI¥h             NOÒSh
                                                              HSJMLIÞKIO¥h FS^LMà v|vÙ¢Ãvvÿzÿ
                                                                          u¸ NLIKSLI^h ÃÿtÿÿÃ
                                                              ÔI¤¤^á¤S  NOJKh }
                                                              £^ßSJh




!"11#$%&'1&(#1)*!!+,25-.2542500/012152                                                                                    212
         Case
            Case
              2:21-cv-04791
                 MDL No. 2997
                            Document
                               Document
                                     1 Filed
                                        21-4 03/11/21
                                              Filed 03/19/21
                                                       Page 1Page
                                                              of 29 2PageID:
                                                                      of 30 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

  MUSLIN PIERRE-LOUIS, individually and
  on behalf of all those similarly situated,             Case No.:

       Plaintiff,                                        CLASS ACTION COMPLAINT
                                                            AND JURY DEMAND
  v.

  GERBER PRODUCTS COMPANY,

       Defendant.


         Plaintiff Muslin Pierre-Louis, individually and on behalf of all those similarly situated, files

this Complaint against the Defendant Gerber Products Company (“Gerber”), hereby states:

                                      NATURE OF THE ACTION

         1.         Gerber manufactured and marketed baby food products, representing and warranting

that its baby food was safe and healthy, contained only a disclosed list of ingredients, and would

provide nourishment and nutrition to infants and children. Parents and caregivers trusted Gerber’s

representations and warranties, purchased Gerber’s baby food products, and fed Gerber’s baby food

products to their children.

         2.         The Gerber baby food products at issue include, but are not limited to: Single Grain

Cereals, Multigrain Cereals, Oatmeal & Barley Cereal, Fruit & Probiotic Infant Cereal, Organic

Single Grain Cereal, Organic Cereal, Hearty Bits Multigrain Cereal, Lil’ Bits Cereal, DHA &

Probiotic Cereal, Baby Food Puree, Incredipouch Baby Foods, 1st Foods Baby Food, Natural 1st

Foods Baby Food, 2nd Foods Baby Food, 2nd Foods Cereal, Organic 2nd Foods Baby Food, Natural

2nd Foods Baby Food, 3rd Foods Baby Food, Toddler Foods, Toddler Meals, Organic Toddler Foods,

Lil’ Mixers, Lil’ Crunchies, Organic Lil’ Crunchies, Puffs, Organic Puffs, Yogurt Melts, Organic

Yogurt Melts, Fruit & Veggie Melts, Arrowroot Cookies, Banana Cookies, Soft Baked Grain Bars,

                                                     1
            Case
               Case
                 2:21-cv-04791
                    MDL No. 2997
                               Document
                                  Document
                                        1 Filed
                                           21-4 03/11/21
                                                 Filed 03/19/21
                                                          Page 2Page
                                                                 of 29 3PageID:
                                                                         of 30 2




Teethers, Organic Teethers, Teether Wheels, Lil’ Biscuits, Organic Biscuits, BabyPops, Animal

Crackers, Organic Grain & Grow Soft Baked Grain Bars, Organic Fruit & Veggie Bars, Yogurt

Blends Snack, Soothe ‘n’ Chew, Pick-ups, Mealtime Harvest Bowls, Lil’ Sticks, Graduates and

Freshful Start.

            3.    On February 4, 2021 the Subcommittee on Economic and Consumer Policy

(“Subcommittee”) of the United States House of Representatives issued a report titled “Baby Foods

Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury” 1 (hereinafter

referred to as the “House Report”). The House Report detailed the findings from an extensive

inquiry focused on the safety of baby food products, and reported shockingly high levels of heavy

metals in baby food products.

            4.    The House Report confirmed that Gerber was one of four companies that cooperated

with the inquiry and “produced their internal testing policies, test results for ingredients and/or

finished products, and documentation about what the companies did with ingredients and/or

finished products that exceeded their internal testing limits.”2

            5.    The House Report confirmed that arsenic, lead and cadmium were present in Gerber

baby food products and that Gerber “rarely tests for mercury in its baby foods.” The House Report

also stated that these “results are multiples higher than allowed under existing regulations for other

products.” 3

            6.    Gerber never disclosed the presence of toxic heavy metals or perchlorate in its baby

food products to consumers and marketed its baby food products as “natural,” “organic,” “Non-



1
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
2
    Id.
3
    Id. at 2-3.

                                                         2
           Case
              Case
                2:21-cv-04791
                   MDL No. 2997
                              Document
                                 Document
                                       1 Filed
                                          21-4 03/11/21
                                                Filed 03/19/21
                                                         Page 3Page
                                                                of 29 4PageID:
                                                                        of 30 3




GMO,” “wholesome,” and having the “highest standards,” “best nutrition” and the “highest quality

ingredients.”4

           7.      Gerber’s deceptive marketing and warranties resulted in tens of thousands of

consumers purchasing Gerber baby food products that they thought were safe, nutritious and

healthy, and instead were paying a premium for baby food products that were poisoning their

children.

           8.      The presence of these unsafe levels of toxic heavy metals and perchlorate rendered

the Gerber baby food products unfit for their intended purpose and uses, defective, worthless, and

denied consumers the benefit of their bargain.

           9.      Plaintiff, individually and on behalf of all similarly situated individuals, seeks

damages including recovery of the money they paid for the worthless Gerber baby food products,

and an order requiring that Gerber cease manufacturing and marketing baby food products

containing unsafe levels of heavy metals and perchlorate, or disclose the presence of these toxins

in its baby food products and the dangers posed by such contamination.

                                        JURISDICTION AND VENUE

           10.     This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is a citizen of a state other than

that of Defendant, there are more than 100 Class members, and the aggregate amount in controversy

exceeds $5 million, exclusive of interest and costs.

           11.     Venue is proper in this Court because the acts and omissions giving rise to this

lawsuit took place in this District, Plaintiff resides in this District, and Defendant maintains

significant business operations within the District.


4
    See generally, https://www.gerber.com/.

                                                     3
       Case
          Case
            2:21-cv-04791
               MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-4 03/11/21
                                            Filed 03/19/21
                                                     Page 4Page
                                                            of 29 5PageID:
                                                                    of 30 4




                                         THE PARTIES

       12.     Plaintiff Muslin Pierre-Louis, is a citizen of the state of New Jersey and a resident

of Keyport, New Jersey. Plaintiff is a member of the proposed Classes as defined herein.

       13.     Defendant Gerber Products Company is a Michigan corporation with its

headquarters located in Arlington, Virginia. Prior to moving its headquarters to Virginia in or about

2018, Gerber maintained its headquarters in Florham Park, New Jersey. Gerber is a subsidiary of

Nestle S.A., a Swiss corporation.

       14.     Gerber develops, manufactures, markets and sells foods and snacks for infants and

toddlers, including the baby food products containing unsafe levels of heavy metals and perchlorate.

                                    FACTUAL ALLEGATIONS

       A. Plaintiff

       15.     Plaintiff purchased various Gerber baby food products for her child from 2018 to

the date the House Report was released, including, but not limited to: Banana Baby, Green Bean

Baby Apple Strawberry Banana, Carrot Sweet Potato Pea, Multigrain Banana Apple Strawberry

Baby Cereal, Banana Orange Medley, Sweet Potato Apple Pumpkin, Apple Mango with Rice

Cereal, and Multigrain Baby Cereal.

       16.     These Gerber foods were purchased from a variety of supermarkets and Plaintiff has

proof of purchases of the subject baby food products. Examples of these purchase records are as

follows:




                                                 4
       Case
          Case
            2:21-cv-04791
               MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-4 03/11/21
                                            Filed 03/19/21
                                                     Page 5Page
                                                            of 29 6PageID:
                                                                    of 30 5




       17.     Prior to purchasing the Gerber baby food products, Plaintiff relied on the

representations and warranties, including the list of ingredients and promises of safe and nutritious

baby food, on the food packaging and labels. For example:




                                                 5
       Case
          Case
            2:21-cv-04791
               MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-4 03/11/21
                                            Filed 03/19/21
                                                     Page 6Page
                                                            of 29 7PageID:
                                                                    of 30 6




       18.     Plaintiff was not aware at the time of the purchases that the Gerber baby food

products actually contained dangerous, unsafe levels of toxic heavy metals and perchlorate. If

Plaintiff had known the true facts, she would not have purchased the Gerber baby food products,

which were unsafe, dangerous to her child, and worthless.

       B. Gerber Baby Food

       19.     Gerber markets, represents, warrants, and distinguishes itself from other food brands

by holding itself out as being “the most trusted name in baby food, “having the “highest standards,”

“best nutrition” and using the “highest quality ingredients.” These representations and warranties

were intended to and did induce Plaintiff and those similarly situated to trust and rely on, and

purchase Gerber baby food products. These representations and warranties were explicit and

intended to induce purchases, for example:




       20.     Gerber’s representations and warranties include statements about the benefits of

Gerber baby food over other manufacturers, including that it utilizes “Nestlé’s Worldwide Research

& Development network [that] provides three fundamental areas of benefits for parents: safety and



                                                 6
           Case
              Case
                2:21-cv-04791
                   MDL No. 2997
                              Document
                                 Document
                                       1 Filed
                                          21-4 03/11/21
                                                Filed 03/19/21
                                                         Page 7Page
                                                                of 29 8PageID:
                                                                        of 30 7




quality; nutrition and health; and taste, texture, and convenience.”5

           21.     Gerber markets its baby food products with the intention of inducing consumer

purchasing behavior over the course of years, for example dividing the baby food products into

“milestones” that are geared toward different age children, while consistently representing and

warranting that the baby food products were safe and contained only safe, natural, nutritious

ingredients, and failing to disclose that they contained dangerous levels of heavy metals.6

           22.     Regardless of the milestone of the baby food product, Gerber represents that they

are committed to selling “the highest quality food” and that not only does Gerber “meet the

standards of the FDA,” but that it has “among the strictest standards in the world.”7




           23.     In fact, Gerber employs parents to put their trust in Gerber and to “count on [Gerber]

for quality”8:




5
    https://www.gerber.com/about-us.
6
    Id.
7
    https://www.gerber.com/commitment-to-quality
8
    Id.

                                                     7
       Case
          Case
            2:21-cv-04791
               MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-4 03/11/21
                                            Filed 03/19/21
                                                     Page 8Page
                                                            of 29 9PageID:
                                                                    of 30 8




       24.     Plaintiff and other similarly situated consumers, having read and relied on such

representations and warranties, were induced to believe that Gerber baby food products were safe

and healthy and nutritious, and purchased them as a result. Notably, none of Gerber’s packaging

or marketing materials warned that its baby food products contained unsafe levels of dangerous

toxic heavy metals and perchlorate that could harm the health and physiological and neurocognitive

development, including brain development, of children consuming such baby food products.

       25.     Gerber falsely represented and warranted the contents, ingredients, safety, and

nutritional value of the baby food products because Gerber knew that Plaintiff and similarly situated

consumers would never have purchased the Gerber baby food products to be fed to their children if

truthful information had been provided. At all times, Gerber had a duty to provide only accurate

and truthful representations, warranties, and information about its baby food products, and the

aforesaid conduct breached that duty. As a result, Plaintiff and those similarly situated were

economically harmed.

       C. The House Report

       26.     The House Report concluded that baby food products contained unsafe levels of




                                                 8
             Case
               Case
                  2:21-cv-04791
                     MDL No. 2997
                                Document
                                  Document
                                         1 21-4
                                           Filed 03/11/21
                                                  Filed 03/19/21
                                                            Page 9Page
                                                                   of 2910
                                                                         PageID:
                                                                           of 30 9




toxic heavy metals including arsenic, lead, cadmium, and mercury.”9

            27.    The House Report describes the background and genesis of the Subcommittee’s

investigation. On November 6, 2019, having been made aware of reports of high levels of toxic

heavy metals in baby foods, the Subcommittee requested internal documents and test results from

seven of the largest manufacturers of baby food products in the United States, including Gerber.10

            28.    Four of the companies responded to the Subcommittee’s requests, including Gerber,

while three of the companies failed to cooperate.11

            29.    The House Report stated that Gerber was one of four companies that cooperated

with the inquiry and “produced their internal testing policies, test results for ingredients and/or

finished products, and documentation about what the companies did with ingredients and/or

finished products that exceeded their internal testing limits.”

            30.    Based on the information provided by Gerber, the House Report confirmed that

heavy metals including arsenic, lead and cadmium were present in the baby food products marketed

by all Gerber. Additionally, the House Report established that Gerber “rarely tests for mercury in

its baby foods.” 12

            31.    The House Report concluded that these “results are multiples higher than allowed

under existing regulations for other products.”

            D. Happy Babies Bright Futures Report

            32.    In October 2019, Happy Babies Bright Futures released a report titled “What’s in




9
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
10
     Id. at 2.
11
     Id.
12
     Id. at 3-4.

                                                         9
           CaseCase
                2:21-cv-04791
                    MDL No. 2997
                              Document
                                 Document
                                       1 Filed
                                          21-403/11/21
                                                Filed 03/19/21
                                                         Page 10Page
                                                                 of 2911
                                                                       PageID:
                                                                         of 30 10




my baby’s food?” (“HBBF Report”)13

            33.    The HBBF Report details a sprawling investigation in which it tested a variety of

different baby foods from most of the leading baby food manufacturers, including Gerber.14

            34.    The HBBF Report detailed its testing results of numerous Gerber baby foods and

found the presence arsenic, lead, cadmium and mercury in many of them.15

            35.    The HBBF Report also found high levels of perchlorate in several Gerber baby food

products.16

            E. Dangers Posed by Heavy Metals

            36.    Heavy metals are naturally existing elements that have high atomic weight and a

minimum density ﬁve times the density of water. However, the term “heavy metals” is frequently

used to describe both metals and metalloids, including for example arsenic, cadmium, lead,

manganese, mercury, zinc, chromium and copper.

            37.    The World Health Organization has declared that arsenic, cadmium, lead and

mercury are a “major public health concern.”17

            38.    The House Report stated, consistent with the scientific literature, that exposure to

heavy metals in infants and children is particularly dangerous even in small amounts, and can lead

to “untreatable and frequently permanent brain damage.”18

            39.    The House Report stated, consistent with the scientific literature, that the known



13
     https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-04/BabyFoodReport_ENGLISH_R6.pdf.
14
     Id.
15
     Id.
16
     Id. at 37.
17
     https://www.who.int/ceh/capacity/heavy_metals.pdf.
18
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf. at 9-10.

                                                          10
          CaseCase
               2:21-cv-04791
                   MDL No. 2997
                             Document
                                Document
                                      1 Filed
                                         21-403/11/21
                                               Filed 03/19/21
                                                        Page 11Page
                                                                of 2912
                                                                      PageID:
                                                                        of 30 11




risks of arsenic include “respiratory, gastrointestinal, haematological, hepatic, renal, skin,

neurological and immunological effects, as well as damaging effects on the Central nervous system

and cognitive development in children.”19

            40.      The House Report referenced an independent study titled “Association of Arsenic,

Cadmium and Manganese exposure with neurodevelopment and behavioral disorders in children”

that concluded arsenic exposure has a “significant negative effect on neurodevelopment in

children.”20

            41.      The House Report stated, consistent with the scientific literature, that cadmium is

associated with decreases in IQ, and the development of Attention Deficit/Hyperactivity Disorder.21

            42.      The House Report stated, consistent with the scientific literature, that lead exposure

is associated with “behavioral problems, decreased cognitive performance, delayed puberty, and

reduced postnatal growth,” and the cognitive effects of early childhood lead exposure are believed

to be permanent.22

            43.      In addition, the House Report stated, consistent with the scientific literature, that

there is a significant association between lead exposure and Attention Deficit/Hyperactivity

Disorder.23

            44.      The House Report stated, consistent with the scientific literature, that “higher blood

mercury levels at two and three years of age were positively associated with autistic behaviors.”24

The findings in the House Report and the HBBF Report are fully consistent with the scientific


19
     Id. at 10.
20
     Id. at 10.
21
     Id. at 12.
22
     Id. at 11.
23
     Id. at 12.
24
     Id. at 12-13.

                                                      11
           CaseCase
                2:21-cv-04791
                    MDL No. 2997
                              Document
                                 Document
                                       1 Filed
                                          21-403/11/21
                                                Filed 03/19/21
                                                         Page 12Page
                                                                 of 2913
                                                                       PageID:
                                                                         of 30 12




literature, and on information and belief, Gerber knew or should have known that these significant

risks existed throughout the time that Gerber designed, manufactured and marketed its baby food

products with unsafe levels of heavy metals and perchlorate.

           F. Dangers Posed by Perchlorate

           45.     Perchlorate is a negatively charged molecule made of one chlorine atom and four

oxygen atoms.25

           46.     According to the FDA, “Perchlorate occurs naturally in arid states in the Southwest

United States (U.S.), in nitrate fertilizer deposits in Chile, and in potash ore in the U.S. and Canada.

Perchlorate also forms naturally in the atmosphere. Manufactured perchlorate is used as an

industrial chemical and can be found in rocket propellant, explosives, fireworks, and road flares.”26

           47.     In addition, small amounts of perchlorate “may be used as a component in certain

containers and food processing equipment for use in contact only with only certain types of dry

foods.”27

           48.     The FDA has warned that “[h]uman exposure to high dosages of perchlorate can

interfere with iodide uptake into the thyroid gland, disrupting the functions of the thyroid and

potentially leading to a reduction in the production of thyroid hormone….In fetuses and infants,

thyroid hormones are critical for normal growth and development of the central nervous system.

Pregnant women and their fetuses and newborns have the greatest potential for risk of adverse

health effects following exposure to perchlorate.”28

           G. Gerber’s Knowledge of and Failure to Disclose
              Heavy Metal and Perchlorate Contamination in its Foods

25
     https://www.fda.gov/food/chemicals/perchlorate-questions-and-answers
26
     Id.
27
     Id.
28
     Id.

                                                         12
       CaseCase
            2:21-cv-04791
                MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-403/11/21
                                            Filed 03/19/21
                                                     Page 13Page
                                                             of 2914
                                                                   PageID:
                                                                     of 30 13




        49.      Despite the known and knowable risks of exposure to these heavy metals and

Perchlorate, Gerber negligently, recklessly, and/or knowingly sold its baby food products

containing dangerous heavy metals and perchlorate, and without disclosing a warning to Plaintiff

and those similarly situated.

        50.      At all times relevant, Gerber knew or should have known the contents of its baby

food products. Gerber also knew or should have known the contents of ingredients supplied by

suppliers for inclusion in the baby food products, including the presence of dangerous heavy metals

and perchlorate.

        51.      Upon information and belief, Gerber regularly tests the component ingredients and

the finished products, and knew or should have known of the presence of dangerous heavy metals

and perchlorate. Gerber recklessly and with willful and wanton disregard of the rights and health

of the those who purchased and consumed its baby food products, disregarded the unreasonable

risks created by the presence of heavy metals and perchlorate in its baby food, and failed to

adequately inform or warn Plaintiff and those similarly situated.

        52.      The October 2019, the HBBF Report notified Gerber of the presence of

unacceptable, dangerous levels of heavy metals and perchlorate in their baby food products.29 Even

after being notified in this manner, Gerber failed to take adequate measures to sell baby food

products without unsafe levels of heavy metals and perchlorate, or to adequately warn consumers.

        53.      Despite Gerber’s knowledge of heavy metal and perchlorate contamination in its

baby food products, Gerber failed to take action to change or adjust the design, manufacturing, or

marketing of its baby food products, including the failure to provide adequate warnings about the


29
  http://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf.

                                                       13
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 14Page
                                                            of 2915
                                                                  PageID:
                                                                    of 30 14




heavy metal and perchlorate contamination to Plaintiff and other similarly situated consumers.

       54.     Gerber’s marketing of its baby food products without any warning indicating that

these products contain heavy metals and perchlorate, or that these toxins can accumulate in a child

over time to the point where poisoning, injury, and/or disease can occur, was reckless, and

undertaken with willful and wanton disregard of Plaintiff and those similarly situated.

       55.     Gerber’s misrepresentations and untrue warranties regarding the safety, ingredients,

and nutritional value of their baby food products, as well as its omissions and failure to warn about

the presence of toxic heavy metals were material, false, misleading, and intended to be and were

reasonably likely to deceive the public, including Plaintiff and those similarly situated. This is true

especially considering Gerber’s long-standing marketing of its baby food products as “natural,”

“organic,” “Non-GMO,” “wholesome,” and having the “highest standards,” “best nutrition” and

the “highest quality ingredients.”

       56.     These representations and “commitments” in Gerber’s marketing and labeling were

deceptive, affirmatively representing an inaccurate list of ingredients and safety and nutrition

information, and failing to disclose the presence of heavy metals and perchlorate in its baby food

products. Reasonable consumers, including Plaintiff and those similarly situated, were unaware of

the presence of unsafe levels of heavy metals and perchlorate in Gerber’s baby food products, and

would not have purchased Gerber’s baby food products if they had known the true list of ingredients

including the heavy metals and perchlorate. Gerber’s above-referenced statements, representations,

warranties, and omissions were false, misleading, and intended to deceive the public, including

Plaintiff and those similarly situated. Plaintiff and those similarly situated were deceived by the

marketing images representing and warranting that Gerber foods are healthy, safe, high-quality,

contain only the listed ingredients, and not disclosing the inclusion of heavy metals such as arsenic,



                                                  14
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 15Page
                                                            of 2916
                                                                  PageID:
                                                                    of 30 15




cadmium, lead and mercury. Gerber also knew but disregarded the fact that Plaintiff and those

similarly situated would deem the presence of heavy metals and perchlorate in its baby food

products to be material in selecting baby food products for purchase and to be fed to their children.

        57.      Gerber also knew or should have known that Plaintiff and similarly situated

consumers would be feeding the Gerber baby food products to their children regularly, including

multiple times each day, and that this repeated ingestion would cause and exacerbate the build-up

of the heavy metals and perchlorate in their children.

        58.      As a result of the aforesaid wrongdoing, Gerber has generated substantial sales and

profits from the sale of its baby food products to Plaintiff and those similarly situated. These sales

would not have occurred if Gerber had provided accurate information.

                                   RULE 9(B) ALLEGATIONS

        59.      To the extent necessary, as detailed in the paragraphs above and below, Plaintiff

have satisfied the requirements of Rule 9(b) by establishing the following elements with sufficient

particularity:

    a. WHO: Gerber Products Company, acting through their employees and agents, made

        material misrepresentations and omissions of fact in the sale, marketing, advertising, and

        promotion of its Gerber baby food products.

    b. WHAT: Gerber Products Company made material misrepresentations and omissions by

        marketing, advertising, promoting, and selling its baby food products as containing listed

        ingredients and nutritional benefits, and using materially misleading and false terminology

        to describe the contents, including but not limited to: “natural,” “organic,” “Non-GMO,”

        “wholesome,” and having the “highest standards,” “best nutrition” and the “highest quality

        ingredients.” Such representations and warranties were deceptive and misleading because



                                                 15
  CaseCase
       2:21-cv-04791
           MDL No. 2997
                     Document
                        Document
                              1 Filed
                                 21-403/11/21
                                       Filed 03/19/21
                                                Page 16Page
                                                        of 2917
                                                              PageID:
                                                                of 30 16




   Gerber baby food products contained toxic heavy metals and perchlorate that pose a danger

   to the health and safety of babies and children when ingested. Gerber failed to inform

   consumers that its baby food products contained or had a risk of containing unsafe levels of

   heavy metals, including cadmium, arsenic, lead, and mercury, as well as perchlorate.

   Plaintiff and similarly situated reasonable consumers expected that baby food products, and

   in particular those marketed as “highest standards,” “best nutrition” and the “highest quality

   ingredients” would only contain objectively safe ingredients and components, and would

   not contain dangerous levels of undisclosed heavy metals and perchlorate, and this was

   known to Gerber. Gerber failed to inform Plaintiff and similarly situated consumers that

   Gerber baby food products contained heavy metals and perchlorate because Gerber intended

   for them to believe that its baby food products were safe and healthy and posed no

   unreasonable safety risks to children. Indeed, Gerber knew that its representations and

   warranties and omissions rendered the contents of the packages, labels, and marketing,

   advertising, and promotions false, because the baby food products contained unsafe levels

   of heavy metals and perchlorate.

c. WHERE: The misrepresentations and material omissions were on Gerber baby food

   product packages, labels and marketing, advertising, and promotions.                   These

   misrepresentations and material omissions were included on the products themselves, which

   failed to disclose the presence of heavy metals and/or perchlorate.

d. WHEN: Gerber made the material misrepresentations and omissions every time its baby

   food products were sold, marketed, advertised, and promoted.

e. WHY: Knowing that consumers would not purchase baby food products containing unsafe

   levels of heavy metals, or the disclosed risk of containing unsafe levels of heavy metals and



                                            16
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 17Page
                                                            of 2918
                                                                  PageID:
                                                                    of 30 17




       perchlorate, Gerber intentionally failed to inform consumers that Gerber baby food products

       contained, or risked containing unsafe levels of heavy metals and perchlorate. Gerber took

       these actions in order to profit from the sale of its baby food products despite the health

       risks they posed, placing profits ahead of safety.

   f. HOW: Gerber made material misrepresentations and failed to disclose material facts

       concerning the presence of unsafe levels of heavy metals in its baby food products by

       representing false and incomplete lists of ingredients and nutritional information, and

       descriptions of the baby food products as safe and healthy both directly and through the

       terminology utilized as aforesaid, and failing to inform consumers that they contained

       unsafe levels of heavy metals.

                               CLASS ACTION ALLEGATIONS

       60.     Plaintiff brings this action individually and, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of all persons who purchased Gerber baby food products for personal

use (and not for resale) from March 10, 2015 to the present (the “Nationwide Class”).

       61.     Plaintiff also brings this action individually and, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, on behalf of a sub-class of all persons who are citizens of New Jersey and

who purchased Gerber baby food products from March 10, 2015 to the present (the “New Jersey

Sub-Class”).

       62.     Collectively, the Nationwide Class and the New Jersey Sub-Class are referred to as

“Classes.”

       63.     Excluded from the Classes are Defendant; any parent, subsidiary, or affiliate of

Defendant; any entity in which Defendant have or had a controlling interest, or which Defendant




                                                 17
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 18Page
                                                            of 2919
                                                                  PageID:
                                                                    of 30 18




otherwise control or controlled; any officer, director, employee, legal representative, predecessor,

successor, or assignee of Defendant; and any judges presiding over this case.

       64.     This action is brought as a class action for the following reasons:

               a.         The Classes consist of thousands of persons and is therefore so numerous

that joinder of all members, whether otherwise required or permitted, is impracticable;

               b.         There are questions of law or fact common to the Classes that predominate

over any questions affecting only individual members, including:

                      i.         whether Defendant breached its express and/or implied warranties

with consumers by selling baby food products containing unsafe levels of heavy metals and

perchlorate;

                     ii.         whether Defendant violated state consumer protection laws;

                    iii.         whether Plaintiff and the Classes have sustained damages and, if so,

the proper measure thereof; and

                    iv.          whether Defendant should be enjoined from continuing to sell foods

absent sufficient controls and procedures, including accurate lists of ingredients and contents, to

ensure that they do not contain dangerous levels of heavy metals and perchlorate and/or that

consumers will know the true ingredients, contents, and risks, before purchase;

               c.         The claims asserted by Plaintiff are typical of the claims of the members of

the Classes;

               d.         Plaintiff will fairly and adequately protect the interests of the Classes, and

Plaintiff has retained attorneys experienced in class actions and complex litigation, including class

litigation involving consumer protection and deceptive labelling;




                                                    18
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 19Page
                                                            of 2920
                                                                  PageID:
                                                                    of 30 19




               e.         Prosecuting separate actions by individual class members would create a

risk of inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Defendant;

               f.         Defendant has acted on grounds that apply generally to the Classes, namely

representing that its baby food products are healthy and nutritious and omitting that they contain

unsafe levels of heavy metals and perchlorate, so that final injunctive relief prohibiting Defendant

from continuing its deceptive practices is appropriate with respect to the Classes as a whole;

               g.         A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, for at least the following reasons:

                      i.         Absent a class action, Class members as a practical matter will be

unable to obtain redress, as the cost of litigation would be prohibitive as compared to the potential

recovery for an individual plaintiff; in that event damaged class members will obtain no relief,

Defendant’s violations of its legal obligations will continue without remedy, additional consumers

and purchasers will be harmed, and Defendant will continue to retain its ill-gotten gains;

                     ii.         It would be a substantial hardship for most individual members of

the Classes if they were forced to prosecute individual actions;

                    iii.         When the liability of Defendant has been adjudicated, the Court will

be able to determine the claims of all members of the Classes;

                    iv.          A class action will permit an orderly and expeditious administration

of the Classes’ claims, foster economies of time, effort, and expense, and ensure uniformity of

decisions;

                     v.          This lawsuit presents no logistical or other practical difficulties that

would impede its management by the Court as a class action; and



                                                    19
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 20Page
                                                            of 2921
                                                                  PageID:
                                                                    of 30 20




                     vi.          Defendant has acted on grounds generally applicable to Classes,

making class-wide monetary and injunctive relief appropriate and feasible.

                h.         Class members are ascertainable through the use of purchase records,

reward and/or membership programs, and the possession of the products themselves.


                                        CLAIMS FOR RELIEF

                                               COUNT I
                                     (Breach of Express Warranty)

          65.   Plaintiff repeats and restates the foregoing allegations as if set forth at length

herein.

          66.   Plaintiff brings this claim individually and on behalf of the Classes.

          67.   Gerber falsely represented and warranted that Gerber baby food products were safe,

healthy, contained specific ingredients, and were nutritious products to feed to babies and children,

utilizing terminology including, but not limited to “natural,” “organic,” “Non-GMO,”

“wholesome,” and having the “highest standards,” “best nutrition” and the “highest quality

ingredients,” and with lists of ingredients listed on their packages and labels. Each of these

statements constitutes an affirmation of fact.

          68.   However, Gerber foods are not in fact safe and healthy and do not contain only the

ingredients listed on their labels because they contain unsafe levels of heavy metals and perchlorate.

          69.   The inclusion of unsafe levels of heavy metals and perchlorate is material because

unsafe levels of these toxins rendered Gerber baby food products dangerous, presenting a

significant, unreasonable risk of physical and cognitive harm, and thus rendering the baby food

products worthless. Plaintiff and those similarly situated would not have purchased the Gerber

baby food products in the absence of these false and misleading representations and warranties,



                                                   20
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 21Page
                                                            of 2922
                                                                  PageID:
                                                                    of 30 21




and/or if the true facts had been disclosed.

       70.     Defendant’s representations regarding the ingredients in Gerber baby food products

related to the goods and became part of the basis of the bargain between Defendant and Plaintiff

and similarly situated purchasers of Gerber baby food products.

       71.     Plaintiff and members of the Classes purchased Gerber baby food products because

they relied on and believed that they conformed to the express warranties.

       72.     As set forth herein, Defendant’s statements concerning the safety, health benefits,

and ingredients in Gerber baby food products were false and materially misleading.

       73.     All conditions precedent to Defendant’s liability under the above-referenced

contract have been performed by Plaintiff and the other members of the Classes.

       74.     As a result of Defendant’s breaches of its express warranties, Plaintiff and the other

members of the Classes were damaged in the amount of the purchase price they paid for Gerber

baby food products, which they would not have otherwise paid, in amounts to be proven at trial.

       75.     Defendant was on notice that Gerber baby food products contained unsafe levels of

heavy metals and perchlorate, that the presence of these toxins was contrary to and breached

Defendant’s express warranties, and that Plaintiff and similarly situated class members would be

and actually were damaged as a result.

       76.     As a proximate result of the breach of warranties by Defendant, Plaintiff and the

other members of the Classes did not receive goods as warranted. Among other things, Plaintiff

and the other members of the Classes did not receive the benefit of the bargain and have suffered

other injuries and damages as detailed herein. Had Plaintiff and the members of the Classes known

the true facts, they would not have purchased the subject Gerber baby food products.




                                                21
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 22Page
                                                            of 2923
                                                                  PageID:
                                                                    of 30 22




                                          COUNT II
                        (Breach of Implied Warranty of Merchantability
                             And Fitness For a Particular Purpose)

          77.   Plaintiff repeats and restates the foregoing allegations as if set forth at length

herein.

          78.   Plaintiff brings this claim individually and on behalf of the Classes.

          79.   Defendant knew that the purpose for which consumers purchased its baby food

products was to provide safe, healthy and nutritious foods to their children, containing only the

ingredients represented on the packages, labels, marketing, advertising, and promotions.

          80.   Gerber knew that Plaintiff and similarly situated consumers trusted and relied on the

accuracy of the marketing and labeling for the Gerber baby food products, and that Gerber was

supplying baby food that was safe and suitable for consumption by their children.

          81.   Plaintiff and members of the Classes relied on Gerber to not include unsafe

ingredients such as unsafe levels of heavy metals and perchlorate in its baby food products; had

they known, or even suspected, that Defendant’s foods were contaminated with unsafe levels of

heavy metals and perchlorate, they would not have purchased the subject foods.

          82.   Plaintiff and members of the Classes were injured because Gerber baby food

products were not fit for the particular purpose for which they were purchased, namely to provide

safe, healthy and nutritious food to be fed to their children.

          83.   As a proximate result of the breach of implied warranties by Defendant, Plaintiff

and the other members of the Classes did not receive merchantable goods that were fit for their

intended purpose. Among other things, Plaintiff and members of the Classes did not receive the

benefit of the bargain and have suffered other injuries and damages as detailed above. Had Plaintiff

and the members of the Classes known the true facts, they would not have purchased the subject



                                                   22
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 23Page
                                                            of 2924
                                                                  PageID:
                                                                    of 30 23




Gerber baby food products.

                                            COUNT III
                                   (Negligent Misrepresentation)

          84.   Plaintiff repeats and restates the foregoing allegations as if set forth at length

herein.

          85.   Plaintiff brings this claim individually and on behalf of the Classes.

          86.   Gerber owed a duty to Plaintiff and the Classes to exercise reasonable and ordinary

care in the formulation, design, testing, manufacture, packaging, labeling, marketing, advertising,

promotion, distribution, and sale of its baby food products.

          87.   Gerber breached its duty to Plaintiff and the Classes by designing, testing,

formulating, manufacturing, packaging, labeling, marketing, advertising, promoting, distribution,

and sale of its baby food products to Plaintiff and the Classes, because the baby food products

contained unsafe levels of heavy metals and perchlorate, Gerber provided inaccurate and materially

misleading information as to the ingredients, qualities, characteristics, and suitability for

consumption of the baby food products, and Gerber failed to remove the subject baby food products

from the marketplace or to take other appropriate remedial action to protect the safety and health

of the babies and children that Gerber knew would eat the baby food products containing unsafe

levels of heavy metals and perchlorate.

          88.   Gerber knew or should have known that the ingredients, qualities, and characteristics

of the foods were not as represented, marketed, advertised, or promoted, that the baby food products

were not suitable for their intended use of consumption by children, and were otherwise not as

warranted and represented by Gerber. Gerber knew or should have known that (1) the baby food

products were not nutritious, superior quality, clean, healthy and safe for consumption because they

contained, or had a risk of containing, unsafe levels of heavy metals and perchlorate that did not

                                                   23
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 24Page
                                                            of 2925
                                                                  PageID:
                                                                    of 30 24




conform to the packaging, labeling, or other representations and statements of the ingredients and

quality, safety, and nutritional value of the baby food products; and (2) the baby food products were

otherwise not as represented and warranted by Gerber.

       89.     As a direct and proximate result of Gerber’s aforesaid conduct, Plaintiff and the

Classes have suffered actual damages in that they purchased Gerber baby food products that

presented an unreasonable risk of harm and that were thus worthless. Plaintiff and the similarly

situated members of the Classes would not have purchased the baby food products at all in the

absence of the misrepresentations catalogued herein, and if they had been provided accurate

information, including that the baby food products contained, or were at risk of containing, unsafe

levels of heavy metals and perchlorate.

                                            COUNT IV
                             (Violation of the New Jersey Consumer
                               Fraud Act, N.J.S.A. 56: 8-1 et seq.)

       90.     Plaintiff repeats and restates the foregoing allegations as if set forth at length herein.

       91.     Plaintiff brings this claim individually and on behalf of the Classes.

       92.     The New Jersey Consumer Fraud Act prohibits, inter alia:

       The act, use or employment by any person of any unconscionable commercial
       practice, deception, fraud, false pretense, false promise, misrepresentation, or the
       knowing concealment, suppression, or omission of any material fact with intent that
       others rely upon such concealment, suppression, or omission, in connection with the
       sale or advertisement of any merchandise . . .

       N.J.S.A. § 56:8-2.

       93.     Defendant’s misrepresentations and false, deceptive, and misleading statements and

omissions with respect to the inclusion of unsafe levels of heavy metals and perchlorate in Gerber

baby food products, as described herein, constitute affirmative misrepresentations and omissions in

connection with the marketing, advertising, promotion, and sale of baby food products in violation



                                                  24
       CaseCase
            2:21-cv-04791
                MDL No. 2997
                          Document
                             Document
                                   1 Filed
                                      21-403/11/21
                                            Filed 03/19/21
                                                     Page 25Page
                                                             of 2926
                                                                   PageID:
                                                                     of 30 25




of the New Jersey Consumer Fraud Act.

       94.     Defendant’s false, deceptive, and misleading statements and omissions were and

would have been material to any potential consumer’s decision to purchase Gerber baby food

products.

       95.     Defendant failed to inform consumers that Gerber baby food products contained

unsafe levels of heavy metals and perchlorate. That information would have been material to any

consumer deciding whether to purchase Gerber baby food products.

       96.     Defendant made these false, deceptive, and misleading statements and omissions

with the intent that consumers rely upon such statements, and Plaintiff and similarly situated class

members did rely on such statements and omissions.

       97.     Upon information and belief, Defendant’s misrepresentations and omissions were

created, approved, and implemented from its New Jersey headquarters prior to moving to it to

Virginia.

       98.     Plaintiff and the other members of the Classes suffered an ascertainable loss as a

direct and proximate result of Defendant’s actions in violation of the New Jersey Consumer Fraud

Act.

       99.     As a consequence of Defendant’s wrongful actions, Plaintiff and the other members

of the Class suffered an ascertainable monetary loss based on and measured by the price they paid

for Gerber baby food products, which they would not have paid in the absence of the aforesaid

wrongdoing.

       100.    Plaintiff and other members of the Class suffered an ascertainable loss caused by

Defendant’s misrepresentations and omissions because they would not have purchased Gerber

foods if the true facts concerning unsafe levels of heavy metals and perchlorate had been known.



                                                25
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 26Page
                                                            of 2927
                                                                  PageID:
                                                                    of 30 26




       101.    Defendant’s sale of baby food products containing unsafe levels of heavy metals and

perchlorate for consumption by children was unconscionable, and the misrepresentations and

omissions it made with regard to Gerber baby food products were made for the sole purpose of

inducing consumers to purchase Gerber baby food products to feed to their children irrespective of

any health consequences. Defendant’s conduct was intentional, wanton, willful, malicious, and in

blatant disregard of, or grossly negligent and reckless with respect to, the life, health, safety, and

well-being of children eating the baby food products. Defendant is therefore liable for treble

damages and punitive damages, in an amount to be determined at trial.

       102.    By reason of the foregoing, Defendant is liable to Plaintiff and the other members

of the Class for trebled compensatory damages; punitive damages; attorneys’ fees, and the costs of

this suit. N.J.S.A. §§ 56:8-2.11, 8-2.12, 8-19.


                                             COUNT V
                                              (Fraud)

       103.    Plaintiff repeats and restates the foregoing allegations as if set forth at length herein.

       104.    Plaintiff brings this claim individually and on behalf of the Classes.

       105.    Gerber made material misrepresentations and omissions concerning a presently

existing or past fact. Gerber intentionally failed to fully and truthfully disclose to Plaintiff and

similarly situated consumers the true list of ingredients in its baby food products, and the true

safety, nutritional value, and risks of eating the baby food products, which was not readily

discoverable until this information was recently made public on a widescale basis through the

House Report. As a result, Plaintiff and the other members of the Classes relied on the false

and misleading information provided by Gerber, and were thus fraudulently induced to purchase

the Gerber baby food products containing unsafe levels of heavy metals and perchlorate.



                                                  26
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 27Page
                                                            of 2928
                                                                  PageID:
                                                                    of 30 27




       106.    Gerber’s affirmative misrepresentations and omissions were made by Gerber

with knowledge of their falsity, and with the intent that Plaintiff and other members of the

Classes would rely on them.

       107.    Plaintiff and other members of the Classes reasonably relied on these statements

and omissions, and suffered damages as a result.


                                           COUNT VI
                                       (Unjust Enrichment)

       108.    Plaintiff repeats and restates the foregoing allegations as if set forth at length herein.

       109.    Plaintiff brings this claim individually and on behalf of the Classes.

       110.    This cause of action is pled in the alternative to the other claims.

       111.    Plaintiff and those similarly situated conferred a tangible economic benefit upon

Defendant by purchasing the Gerber baby food products. Plaintiff and those similarly situated

would not have purchased the Gerber baby food products had they known that they contained unsafe

levels of heavy metals and/or perchlorate.

       112.    By engaging in the conduct described above, Defendant were unjustly enriched and

received a benefit beyond what was contemplated by the parties, at the expense of Plaintiff and

those similarly situated.

       113.    It would be unjust and inequitable for Defendant to retain the payments Plaintiff and

those similarly situated made for the Gerber foods.

       114.    By reason of the foregoing, Defendant are liable to Plaintiff and members of the

Classes for the damages that they have suffered as a result of Defendant’s actions, the amount of

which shall be determined at trial.




                                                  27
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 28Page
                                                            of 2929
                                                                  PageID:
                                                                    of 30 28




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against

Defendant as to each and every count, including:

       a)   An Order certifying this action as a class action, with classes as defined above;

       b)   An Order appointing Plaintiff as class representative and her counsel as class counsel,
            to represent the Classes, and requiring Gerber to bear the costs of class notice;

       c)   An order requiring Gerber to pay all actual, compensatory, and statutory damages
            permitted or required for the conduct set forth herein;

       d)   An order requiring Gerber to disgorge or return all monies, revenues, and profits
            obtained by means of any wrongful or unlawful act or practice set forth or encompassed
            herein;

       e)   An order requiring Gerber to pay restitution to restore all funds acquired by means of
            any act or practice declared by this Court to be an unlawful, unfair, or a fraudulent
            business act or practice, untrue or misleading packaging, labeling, advertising,
            marketing, or promotion, or a violation of law;

       f)   An order enjoining Gerber from selling the Gerber baby food products until the unsafe
            levels of heavy metals and perchlorate are removed, and/or until full disclosure of the
            presence of the unsafe levels of heavy metals and perchlorate are truthfully disclosed
            on all packaging, labels, advertising, marketing, and promotions;

       g)   An order enjoining Gerber from selling Gerber baby food products in any manner
            suggesting or implying that they are healthy, organic, clean and/or safe for
            consumption, as long as they contain unsafe levels of heavy metals and perchlorate;

       h)   An order requiring Gerber to engage in a corrective advertising campaign and engage
            in further necessary affirmative injunctive relief, such as recalling existing baby food
            products;

       i)   An order awarding declaratory relief, and any further retrospective or prospective
            injunctive relief permitted by law or equity, including enjoining Gerber from
            continuing the unlawful practices alleged herein, and injunctive relief to remedy
            Gerber’s past conduct;

       j)   An Order requiring Gerber to pay pre- and post-judgment interest;

       k)   An Order requiring Gerber to pay treble damages;

       l)   An Order requiring Gerber to pay punitive damages;



                                                28
      CaseCase
           2:21-cv-04791
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     21-403/11/21
                                           Filed 03/19/21
                                                    Page 29Page
                                                            of 2930
                                                                  PageID:
                                                                    of 30 29




       m) An order awarding attorney’s fees and costs, including the costs of pre-suit
          investigation; and

       n)   An order providing for such further relief as the Court deems just and equitable.



                              DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury on

all counts and claims.

                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Adam M. Slater
                                             Julia S. Slater
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             Attorneys for Plaintiff



                         LOCAL CIVIL RULE 11.2 CERTIFICATION

       I hereby further certify that to the best of my knowledge the matter in controversy is the

subject of another action, pending arbitration or administrative proceeding in this District,

including Shepard v. Gerber Products Company, No. 2:21-cv-01977-CCC; Cantor v. Gerber

Products Company, No. 2:21-cv-03402-CCC; Wallace v. Gerber Products Company, et al., No.
2:21-cv-02531-CCC; and Moore v. Gerber Products Company, No. 2:21-cv-02516-CCC.

Dated: March 11, 2021

                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Adam M. Slater
                                             Julia S. Slater
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             Attorneys for Plaintiff

                                                29
